Name: Directive 96/56/EC of the European Parliament and the Council of 3 September 1996 amending Directive 67/548/EEC on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances
 Type: Directive
 Subject Matter: documentation;  deterioration of the environment;  marketing;  European Union law
 Date Published: 1996-09-18

 Avis juridique important|31996L0056Directive 96/56/EC of the European Parliament and the Council of 3 September 1996 amending Directive 67/548/EEC on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances Official Journal L 236 , 18/09/1996 P. 0035 - 0035DIRECTIVE 96/56/EC OF THE EUROPEAN PARLIAMENT AND THE COUNCIL of 3 September 1996 amending Directive 67/548/EEC on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 100a thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the Economic and Social Committee (2),Acting in accordance with the procedure laid down in Article 189b of the Treaty (3),Whereas the abbreviation 'EEC` appears in certain provisions of Council Directive 67/548/EEC of 27 June 1967 on the approximation of the laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (4);Whereas Article G of the Treaty on European Union replaced the term 'European Economic Community` with the term 'European Community`; whereas the abbreviation 'EEC` should therefore be replaced by the abbreviation 'EC` in the abovementioned provisions;Whereas, however, economic operators normally hold large stocks of labels; whereas certain dangerous substances validly provided with labels bearing the abbreviation 'EEC` may be stored on production sites for a relatively long period before being placed on the market; whereas such a change of abbreviation could occasion extra costs for those operators; whereas a reasonable period should therefore be set during which dangerous substances whose labels bear an 'EEC number` and the words 'EEC label` can still be placed on the market;Whereas Directive 67/548/EEC should be amended accordingly,HAVE ADOPTED THIS DIRECTIVE:Article 1 Directive 67/548/EEC is hereby amended as follows:(a) in Article 21 (2), the term 'EEC number` is hereby replaced by the term 'EC number`;(b) in Article 23 (2) (f), the term 'EEC number` is hereby replaced by the term 'EC number` and the term 'EEC label` by the term 'EC label`.However, Member States shall permit the placing on the market of substances whose labels bear the 'EEC number` and the words 'EEC label` until 31 December 2000.Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 1 June 1998 at the latest. They shall forthwith inform the Commission thereof.When these measures are adopted by Member States, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States.Article 3 This Directive shall enter into force on the third day following its publication in the Official Journal of the European Communities.Article 4 This Directive is addressed to the Member States.Done at Brussels, 3 September 1996.For the European ParliamentThe PresidentK. HÃ NSCHFor the CouncilThe PresidentI. YATES(1) OJ No C 73, 13. 3. 1996, p. 20.(2) Opinion delivered on 28 February 1996 (OJ No C 153, 28. 5. 1996, p. 1).(3) Opinion of the European Parliament of 13 February 1996 (OJ No C 65, 4. 3. 1996, p. 26). Council common position of 4 March 1996 (OJ No C 134, 6. 5. 1996, p. 9) and Decision of the European Parliament of 22 May 1996 (OJ No C 166, 10. 6. 1996, p. 60).(4) OJ No L 196, 16. 8. 1967, p. 1. Directive as last amended by Directive 94/69/EC (OJ No L 381, 31. 12. 1994, p. 1) and by the 1994 Act of Accession.